Appellant was convicted of violating the plumbing ordinance of the city of Houston, and assessed a fine of $25.00.
As we understand the record, the facts are identical and the same question raised in the case decided by us in Cause No. 21,379, styled Clarence Morrow v. State, (not yet reported). (140 Tex.Crim. Rep.). For the reasons there stated, we think that error was committed.
The appeal in this cause was originally dismissed because of an error in the recognizance as shown by the record on appeal. By proper certificate the clerk of the court has corrected the error. Accordingly, the motion to reinstate the appeal is granted and the judgment of the trial court is reversed and the cause remanded.